Citation Nr: 1744871	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  12-05 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a respiratory disorder other than asthma, currently diagnosed as chronic obstructive pulmonary disease (COPD), on a direct basis and as secondary to asthma.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

 Veteran





ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that denied entitlement to service connection for asthma.

In June 2014, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the electronic records.

Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board in its October 2014 decision expanded the claim of entitlement to service connection for asthma to include entitlement to service connection for a respiratory disorder other than asthma.  The Board then granted service connection for asthma and remanded the claim of entitlement to service connection for a respiratory disorder other than asthma for further development.

In February 2017, the Board requested a medical opinion from a Veterans Health Administration (VHA) expert regarding whether the Veteran's COPD is related to active service or, alternatively, his service-connected asthma.  In May 2017, the VHA expert rendered an opinion.  In a July 2017 letter, the Board informed the Veteran and his representative 60 days in which to submit further evidence or argument.  Later that month, the Veteran indicated that he had no further evidence or argument to submit.  38 C.F.R. § 20.903 (2016).

The issue of entitlement to special monthly compensation based on the need of aid and attendance has been raised by the record in a September 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The evidence is in equipoise as whether the COPD was aggravated by the service-connected asthma and whether the entire current level of severity of the COPD was proximately due to or the result of the service-connected asthma.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, COPD was caused by the service-connected asthma.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the claim on appeal for entitlement to service connection for COPD is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

Pertinent law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131.

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability that is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Any increase in severity of a nonservice-connected disease that is proximately due to the service-connected disease, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

COPD has been diagnosed.  As for a prior diagnosis of pulmonary emphysema, an October 2015 VA examiner stated that pulmonary emphysema is a subtype of COPD.  Therefore, Wallin element (1), current disability, is established.

Service connection is in effect for asthma.  Thus, Wallin element (2), service-connected disability, is met.

As for Wallin element (3), medical nexus, there is conflicting medical evidence.

The October 2015 VA examiner stated that it is less likely than not (less than a 50 percent probability) that COPD was aggravated by the service-connected asthma and that instead the COPD was aggravated by the history of tobacco use.  That examiner, however, stated that COPD was most likely as result of tobacco use.

The May 2017 VHA expert stated that it is at least as likely as not (50 percent or greater) that COPD was aggravated by the service-connected asthma.  That doctor indicated that the recent scientific literature shows that the patients with a combination of asthma and COPD (also known as asthma-COPD overlap syndrome) have been found to have a higher risk for exacerbations compared with asthma or COPD alone, higher decline in forced expiratory volume in one second (FEV-1), and lower health-related quality of life.

As for the degree of aggravation, the October 2015 VA examiner noted that although symptoms attributable to diagnoses of COPD and asthma may be somewhat distinguishable, the functional limitations attributable to each disorder are not distinguishable and are overlapping.  The May 2017 VHA expert noted that the combination of COPD and asthma is associated with increased daily respiratory symptoms, increased frequency of exacerbations, and lower quality of life.  The VHA expert stated that it is not possible to quantify the degree of aggravation given the high variability among different patients. 

Given the conflicting medical evidence, the Board finds that the evidence is in equipoise as whether the COPD was aggravated by the service-connected asthma.  As to the degree of aggravation, given the VHA expert's statement that it is not possible to quantify the degree of aggravation, the Board finds that the evidence is equipoise as to whether the entire current level of severity of the COPD was proximately due to or the result of the service-connected asthma.  Hence, Wallin element (3) is established.

In summary, the Board is of the opinion that the Veteran has met all requirements needed to establish secondary service connection for COPD and that service connection is granted in full.  The benefit sought on appeal is accordingly allowed.  

As the Board is granting service connection in full, the Board does not have to address whether the COPD is related to active service, to include herbicide-agent exposure or another basis other than in-service tobacco use.


ORDER

Entitlement to service connection for COPD as secondary to the service-connected asthma is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


